Citation Nr: 0921012	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO. 06-02 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to July 
1973, and from May 1975 to August 1979; he was a member of 
the Army Reserve for the period between his tours of active 
duty. He subsequently was a member of the Illinois Air 
National Guard from approximately March 1983 to July 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. The Veteran testified via 
videoconference at a Board hearing in January 2007. This 
matter was previously before the Board and was remanded in 
August 2007.


FINDINGS OF FACT

1. A low back disability was not manifested during the 
Veteran's active duty service or for many years after 
separation from service, nor is a low back disability 
otherwise related to such service.

2. A cervical spine disability was not manifested during the 
Veteran's active duty service or for many years after 
separation from service, nor is a cervical spine disability 
otherwise related to such service.


CONCLUSIONS OF LAW

1. The criteria to establish entitlement to service 
connection for a low back disability have not been met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3102, 3.159, 3.303, 
3.307, 3.309 (2008).

2. The criteria to establish entitlement to service 
connection for a cervical spine disability have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3102, 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In March 2005 and February 2008 letters, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate service connection, increased 
rating, and effective date claims. The letters advised the 
Veteran of what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA. 

Complete notice was not provided until after the rating 
decision on appeal was issued. However, the Veteran was not 
prejudiced from this timing error because the RO 
readjudicated the Veteran's claim in the December 2008 
supplemental statement of the case after providing complete 
notice in the February 2008 letter. Additionally, in light of 
the denial of the service connection claims in this decision, 
the question of establishing a disability rating and an 
effective date has been rendered moot. Thus, the Board finds 
that the essential fairness of the adjudication process was 
not affected by the VCAA timing  error.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and an appropriate VA medical examination. 
Thus, the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). 

Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with the claims. The 
record reflects that the facts pertinent to the claims have 
been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analyses

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Under the law, 
active service includes (1) active duty, (2) any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and (3) any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training. 38 C.F.R. § 3.6(a). In 
other words, service connection is available for injuries 
and/or diseases incurred during active duty or active duty 
for training but (except for the exceptions listed in this 
paragraph) only for injuries, and not diseases, sustained on 
inactive duty for training. Brooks v. Brown, 5 Vet. App. 484 
(1994).

Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Inactive 
duty for training is generally duty (other than full-time 
duty) prescribed for Reserves or duty performed by a member 
of the National Guard of any state (other than full- time 
duty). 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). Annual 
training is an example of active duty for training while 
weekend drills are inactive duty. Presumptive periods do not 
apply to active duty for training or inactive duty for 
training. Biggins v. Derwinski, 1 Vet. App. 474 (1991).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d).

Even if there is no record of arthritis in service, its 
incurrence in service will be presumed if the disease was 
manifest to a compensable degree within one year after 
service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008). While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree. Id.

The Veteran argues that he has current low back and cervical 
spine disabilities, including arthritis, due to his military 
service. After careful review of the relevant evidence, the 
Board finds that preponderance of the evidence is against a 
finding that the Veteran has either a low back or cervical 
spine disability that is etiologically related to service.

The Veteran does not allege, nor does the record show, that 
there were characteristic manifestations of arthritis to the 
required degree within a year of the Veteran's discharge from 
active duty service. The record reflects that the Veteran's 
1973 and 1979 discharge examinations were negative for 
manifestations of arthritis of the lumbar or cervical spine 
and there is no competent evidence of characteristic 
manifestations of arthritis in the year following the 
Veteran's discharge in 1973 or the year following the 
Veteran's discharge in 1979. 
Rather, the Veteran argues that his current back and neck 
disabilities are the result of injuries incurred in military 
service. The only competent medical evidence of record are a 
June 2005 private examiner and an August 2008 VA examiner.
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record. 
See Guerrieri v. Brown, 4 Vet. App. 467 (1993). Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000).

A June 2005 letter from M.M., M.D., shows that the physician 
reviewed "several notes" that the Veteran had from his time 
in the service and that it was the examiner's opinion that 
with medical probability the Veteran's neck condition was 
created by the injuries in service and then aggravated by the 
subsequent motor vehicle accident.

An August 2008 VA examination report shows that the VA 
examiner thoroughly reviewed the Veteran's service treatment 
records and medical records, including records of the 1977 
back complaints, a 1977 scalp injury, a 1979 active duty 
discharge examination report (which the examiner noted was 
negative for any back disability except "mild" scoliosis), 
a 1991 injury, a 1993 and 1995 report of a neck injury in 
1991, and a 1995 motor vehicle accident. 

After examining the Veteran and reviewing x-ray images of the 
Veteran's cervical and lumbar spine, the examiner opined that 
the Veteran's current low back and neck pathology is not 
causally or etiologically related to either period of 
military service. The examiner explained that the Veteran has 
rather extensive degenerative disease of the cervical and 
lumbar spine and that the type of abnormalities seen in the 
x-ray images of the Veteran's cervical and lumbar spine are 
degenerative in nature as opposed to traumatic in etiology. 
He noted that the changes seen in the Veteran's cervical and 
lumbar spine are associated with the aging process. 

The examiner concluded that there was no information which 
would indicate that the Veteran's present degenerative 
changes of the lumbar and cervical spine were the direct and 
proximate result of any incident or occurrence in the 
service, or any incident or occurrence within a year of 
discharge from active duty service. The examiner added that 
with respect to the 1991 injury, such trauma to the neck area 
would result in a more focal area of injury or damage as 
opposed to the widespread degenerative changes currently seen 
in the Veteran's neck.

The June 2005 private physician does not identify which 
records from the Veteran's military service were reviewed or 
which injuries in service he believes caused the Veteran's 
current degenerative changes of the spine. Additionally, the 
June 2005 physician did not indicate that he examined the 
Veteran's cervical and lumbar spine or reviewed any x-ray 
images of the Veteran's cervical and lumbar spine. Finally, 
the June 2005 physician provided no rationale to support his 
opinion.

Conversely, the August 2008 VA examiner thoroughly reviewed 
the Veteran's medical records, including his service 
treatment records, examined the Veteran, and reviewed the x-
ray images of the Veteran's lumbar and cervical spine. 
Additionally, the examiner provided a thorough rationale for 
his negative etiology opinion, noting that the Veteran's 
current widespread degenerative changes are due to the aging 
process and not trauma.

The Board finds that the August 2008 VA medical opinion which 
weighs against the Veteran's claim is more highly probative 
than the June 2005 private medical opinion which weighs in 
favor of the Veteran's claim. It follows that the 
preponderance of the evidence is against a finding that the 
Veteran's current low back and cervical spine disabilities 
are related to his active duty service. Therefore, 
entitlement to service connection for a cervical spine 
disability or a low back disability is not warranted. In 
making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a low back disability is denied.

Service connection for a cervical spine disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


